Citation Nr: 0820740	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran, through his custodian, contends 
that his PTSD has worsened and that this decline warrants a 
higher disability evaluation.  The veteran was originally 
granted service connection for PTSD in a rating decision 
dated November 1992.  The RO evaluated the veteran's 
disability as 10 percent disabling, effective June 16, 1992.  
Subsequent rating decisions dated April 2001 and June 2001 
continued the veteran's 10 percent evaluation.

The veteran was hospitalized at a VA medical facility 
beginning in October 2000 for a period of approximately three 
months for treatment of "alcohol-induced persisting amnestic 
disorder."  A computed tomography scan administered at that 
time was interpreted to show generalized cerebral atrophy.  
It was also determined that the veteran lacked the capacity 
to manage his own funds and that a fiduciary was needed.

The veteran was afforded a VA history and physical 
examination in January 2001.  The impression was long history 
of alcohol and nicotine abuse.  The examiner also diagnosed 
the veteran as having organic dementia related to cerebral 
atrophy for ethanol abuse and possible pre-senile dementia.  

A VA mental health treatment note dated January 2001 found 
the veteran to have memory problems.  The veteran reported 
occasional nervousness and demanding behavior.  The examiner 
noted that the veteran was alert, pleasant, and cooperative.  
His affect was full and his mood was euthymic.  His thought 
process was slow, but goal-directed.  The veteran maintained 
good eye contact, but his insight, judgment, memory, and 
concentration were severely impaired.  No evidence of 
suicidal or homicidal ideation, psychotic features, or 
psychomotor retardation or agitation was noted.  The 
impression was dementia due to chronic alcohol abuse as well 
as PTSD by history.  

A follow-up treatment note dated April 2001 found the veteran 
to have a full effect and dysphoric mood.  The veteran's 
thought processes were linear and goal-directed, but his 
insight and judgment were poor.  No evidence of suicidal or 
homicidal ideation, psychotic features, or psychomotor 
retardation or agitation was noted.  The veteran's Global 
Assessment of Functioning (GAF) score was 45.  The impression 
was PTSD and alcohol dependence, in early remission.

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in March 
2003.  The examiner reviewed the veteran's claims file.  The 
veteran's custodian reported that the veteran experienced 
nightmares, flashbacks, insomnia, and social isolation.  It 
was noted that the veteran suffered prominently from 
alcoholic dementia and that he was unable to recall many of 
the events in his life.  Although no new psychiatric symptoms 
were reported within the past year, the veteran's medical 
history was significant for Alzheimer's disease, PTSD, and 
Alcohol-Induced Persisting Dementia, among other conditions.  
The veteran's GAF score was 35 and the impression was PTSD 
and alcoholic dementia.

The most recent relevant medical evidence of record is a 
February 2004 VA mental health clinical note, which made the 
following assessment:  Axis I;  PTSD, alcohol induced 
dementia, nicotine dependence, and alcohol dependence; and 
GAF 45.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the veteran has not been 
afforded a VA examination since March 2003.  Thus, a new VA 
examination is necessary to assess the severity of the 
veteran's service-connected disability.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from  September 23, 2003 to the present.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.  The Board also notes that the veteran was not 
provided with information, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), about the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The RO should 
provide the veteran with such notification.
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating formula for rating mental disorders 
as seen in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran should also 
be advised that he can submit evidence 
showing the worsening or increase in 
severity of his PTSD as well as the impact 
it has upon his employment and daily life. 

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from September 23, 2003 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
complete, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to have a 
VA psychiatric examination to ascertain 
the nature of all psychiatric disabilities 
and proper diagnoses thereof, as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  Any psychological testing should 
also be conducted at that time if deemed 
necessary by the examiner, and the results 
of any testing done should be included 
with the findings from the VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected PTSD.  The examiner 
should attempt to disassociate such 
symptomatology from non service-connected 
psychiatric disorders, including 
Alzheimer's disease, alcohol-induced 
persisting amnestic disorder, and organic 
dementia. If the symptomatology cannot be 
disassociated, the examiner should so 
state and explain why.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life and 
employment, if any, resulting from the 
veteran's service-connected PTSD.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



